 
 

 
10039 Bissonnat, Suite 250
American
Houston, Texas 77035
Surgical
Tel. :(713) 779-9800
Holdings
Fax. (713)779-9862

 
 
September 21, 2007
 
Jose J. Chapa
10039 Bissonnet, Suite 250
Houston, Texas 77036
 
Re:             Share Transfer Restrictions
 
Dear Jose:
 
The purpose of this letter is to set forth our agreement with respect to the
transfer of shares of the Common Stock, par value $0.001 per share, of American
Surgical Holdings, Inc. (the "Company"), of which you are the beneficial owner
on the date of this letter (the "Shares"). For purposes of this agreement, the
term "beneficial owner" will have the meaning given to such term in SEC Rule
13d-3, which includes, among other things, the power to dispose or to direct the
disposition of such Shares.
 
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the undersigned hereby agrees that, for the period
described below (the "Lock-Up Period"), he will not: (i) offer, sell, contract
to sell, pledge, grant any option to purchase, make any short sale or otherwise
dispose of any Shares, or (ii) engage directly or indirectly in any transaction
the likely result of which would involve a transaction prohibited by clause (i).
The foregoing restriction is expressly precludes the undersigned from engaging
in any hedging or other transaction which is designed to, or reasonably expected
to lead to, or result in, a sale or disposition of the Shares even if such
Shares would be disposed of by someone other than the undersigned. Such
prohibited hedging or other transactions would include without limitation any
short sale or any purchase, sale or grant of any right (including without
limitation any put or call option) with respect to any of the Shares or with
respect to any security that includes, relates to, or derives any significant
part of its value from the Shares.
 
The Lock-Up Period shall begin on September 21, 2007, and shall continue until
the earliest to occur of
 
1. September 21, 2008;
 
2. A completed registered secondary offering of $3 million or more; or
 
3. The Company agrees in writing to terminate this agreement.
 
 
http://asainc.us 
 

--------------------------------------------------------------------------------


 
 
 
September 21, 2007
Page 2
 
Notwithstanding the foregoing restrictions on transfer, the undersigned may, at
any time and from time to time during the Lock-Up Period, transfer the Shares
(i) as bona fide gifts or transfers by will or intestacy, or (ii) to any trust
for the direct or indirect benefit of the undersigned or the immediate family of
the undersigned, provided that any such transfer shall not involve a disposition
for value, provided, that, in the case of any gift or transfer described in
clauses (i) or (ii), each donee or transferee agrees in writing to be bound by
the terms and conditions contained herein in the same manner as such terms and
conditions apply to the undersigned. For purposes hereof, "immediate family"
means any relationship by blood, marriage or adoption, not more remote than
first cousin.
 
By signing this letter the undersigned acknowledges that he is legally bound by
the terms of this letter.
 
Very truly yours,
 
American Surgical Holdings, Inc.
 
 
 
By:  /s/  Zak W. Elgamal        
        Zak W. Elgamal
      Chief Executive Officer
 
Agreed-to and accepted:
 
 
 
By:  /s/  Jose J. Chapa        
        Jose J. Chapa
 